ANDERSON, C. J.
(1) The only object in attempting to show the custom prevailing as to specifications in the sale of logs was to establish an implied warranty that all the logs, other than those designated as unsound in the specification furnished the plaintiff,' were sound. Whether the -trial court did or did not err in excluding this evidence matters not, for, if error, it was rendered innocuous to the plaintiff by the subsequent undisputed evidence of Broussard, who admitted an express warranty as to all the logs, except the 26 mentioned in the specification as redhearted, the witness said: “I did tell Mr. Holt that the logs were all right except 26 red-hearted ones.” The undisputed evidence having established an express warranty as to all logs, other than the 26 red-hearted ones, there was no place for an implied warranty which can only be invoked in the absence of an express warranty.
There, was no error in refusing plaintiff’s requested charges 6 and 7. Whether correct statements of law or not, they were inapt as to the case at bar where an express warranty was shown.
(2) The only relevancy or pertinency of the statement of Smith to Holt, to the effect that the inspection was made by negroes and he signed the specifications, was to discredit Smith as a witness who had testified, by a showing, that he inspected the logs and that the specifications were correct. There was no predicate laid for this statement, and the plaintiff by admitting the showing disarmed itself of the right to contradict the same by statements and declarations of the absent witness. When a showing has been introduced for an absent witness, the opposite party may impeach the witness by proof of bad character, but *642this does not extend to an impeachment by proof of contradictory statements; the reason for this being that the necessary predicate cannot be laid. — Gregory v. State, 140 Ala. 16, 37 South. 259.
(3) It matters not upon what ground this evidence was excluded, for the action of the court in doing so will not be reversed, but the rule is different when the evidence is admitted; there the trial court will not be reversed unless an appropriate ground of objection was made, or unless the evidence was plainly and palpably illegal.
We do not discuss the other assignments of error, but it is sufficient to say that the trial court committed no reversible error1 and the judgment must be affirmed.
Affirmed.
McClellan, Sayre, and Gardner, JJ., concur.